Judgment, Supreme Court, Bronx County (John Moore, J.), rendered June 27, 1994, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, criminal possession of a controlled substance in the seventh degree and resisting arrest, and sentencing him, as a persistent violent felony offender, to concurrent terms of from ten years to life and two one-year sentences, respectively, unanimously reversed, on the law, and the matter remanded for a new trial.
As the People commendably concede, the trial court erred when, over specific objection, it excluded all spectators, including defendant’s girlfriend, from the courtroom during the testimony of one of the arresting police officers who, sometime subsequent to the incident herein, had been assigned to undercover work in Queens. Only three months earlier, defendant’s girlfriend had observed the same witness testify in open court during a pre-trial suppression hearing. Upon our own review of the record, it is clear that the People failed to make a " 'factual showing that an exception to the norm of a public trial [is] justified.’ ” (People v Martinez, 82 NY2d 436, 442, quoting People v Jones, 47 NY2d 409, 415, cert denied 444 US 946.)
In reversing for the reason stated, we reach no other issue. Concur—Sullivan, J. P., Milonas, Nardelli, Williams and Mazzarelli, JJ.